Exhibit 99.20 FORM 51–102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Keegan Resources Inc. Suite 600, 1199 West Hastings Street Vancouver, British Columbia V6C 3T5 Item 2Date of Material Change May 26, 2009 Item 3News Release A news release was issued by Keegan Resources Inc. (“Keegan”) on May26,2009 and distributed through Marketwire. Item 4Summary of Material Change Keegan announced the closing of a previously announced bought deal share offering of 7 million common shares at the issue price of $2.40 per share. Item 5Full Description of Material Change 5.1 Full Description of Material Change Keegan announced the closing of a previously announced bought deal share offering of 7 million common shares at the issue price of $2.40 per share, lead by Dundee Securities Corporation with a syndicate of underwriters, including Canaccord Capital Corporation, Clarus Securities Inc., Paradigm Capital Inc. and Wellington West Capital Markets Inc. (the “Underwriters”). The Underwriters have exercised the over-allotment option of an additional 1 million common shares, bringing the total aggregate gross proceeds raised under the offering to $19,200,000. As part of their compensation, Keegan issued to the Underwriters underwriters' warrants to purchase up to 400,000 common shares of Keegan at the price of $3.10 per share for a period of 18 months after the closing. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6Reliance on subsection 7.1(2) of National Instrument 51–102 Not applicable. Item 7Omitted Information Not applicable. Item 8Executive Officer Daniel T. McCoy President, Chief Executive Officer and Director Keegan Resources Inc. Suite 600, 1199 West Hastings Street Vancouver, British Columbia V6C 3T5 Telephone:604-683-8193 Item 9Date of Report May 26, 2009
